              Case 4:14-cv-04480-YGR Document 287 Filed 03/29/19 Page 1 of 3

                                                                                                                                               Mayer Brown LLP
                                                                                                                                 Two Palo Alto Square, Suite 300
                                                                                                                                           3000 El Camino Real
                                                                                                                                      Palo Alto, CA 94306-2112
                                                                                                                                       United States of America

                                                                                                                                              T: +1 650 331 2000
                                                                                                                                              F: +1 650 331 2060
                                                                                                                                                  mayerbrown.com
March 29, 2019
                                                                                                                                                 Lee H. Rubin
                                                                                                                                                          Partner
                                                                                                                                              T: +1 650 331 2037
                                                                                                                                            lrubin@mayerbrown.com
Hon. Yvonne Gonzalez Rogers
United States District Court
for the Northern District of California
1301 Clay Street
Courtroom 1, 4th Floor
Oakland, CA 94612

Re:      Twitter v. Barr, No. 14-cv-4480-YGR (N.D. Cal.)

Dear Judge Rogers:

Please take notice that, pursuant to Federal Rule of Civil Procedure 56 and paragraph 9(a) of the
Court’s Standing Order in Civil Cases (“Standing Order”), Twitter hereby requests a pre-filing
conference be set for Friday, April 5, 2019, at 2:00 p.m.—or such other date at the Court’s
earliest convenience. At the pre-filing conference, Twitter will ask the Court to grant Twitter
leave to move for summary judgment on its First Amendment challenges alleging facial
deficiencies in the Foreign Intelligence Surveillance Act (“FISA”), which render the
Government’s application of FISA disclosure restrictions to Twitter unconstitutional.

Specifically, Twitter will seek to move for summary judgment on its claims that FISA’s
restrictions on aggregate reporting are facially unconstitutional “content-based restriction[s] on
Twitter’s First Amendment right” to the extent the FISA permits, for example, nondisclosure
obligations of unlimited duration, and that FISA’s categorical secrecy provisions impose an
unconstitutional “prior restraint” on aggregate reporting without the procedural safeguards
mandated by Freedman v. Maryland, 380 U.S. 51 (1965), and its progeny (collectively, Twitter’s
“FISA Claims”). Dkt. No. 114 (Second Amended Complaint), ¶ 84; see also id. ¶¶ 17, 45, 62,
65, 66 & Prayer for Relief (iv), (v), (viii).

As Twitter has previously explained, see Dkt. No. 244, at 2 (CMC Statement), these claims
provide doctrinally independent bases for finding the Government’s conduct unconstitutional,
and may be resolved separately from Twitter’s claim that the specific restrictions on aggregate
reporting imposed on Twitter’s 2014 draft Transparency Report were not narrowly tailored—as
required for content-based speech restrictions under strict scrutiny (Twitter’s “2014
Transparency Report Redaction Claim”).

Twitter will request that any leave be granted without prejudice to a later motion for summary
judgment on Twitter’s 2014 Transparency Report Redaction Claim, as to which numerous
evidentiary disputes currently pending before the Court preclude any motion for summary
judgment at this time. See Dkt No. 250 (Twitter’s Request for Access to the Classified Steinbach
Declaration); Dkt. No. 265 (Twitter’s Opposition to the Government’s “need-to-know”
              Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
               Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                             and Tauil & Chequer Advogados (a Brazilian partnership).
731821101.4
Mayer BrownCase
           LLP 4:14-cv-04480-YGR Document 287 Filed 03/29/19 Page 2 of 3


    Hon. Yvonne Gonzalez Rogers
    March 29, 2019
    Page 2

   objection); Dkt. No. 258 (Twitter’s Privilege Motion to Compel Production of certain
   “Bellwether Documents”); Dkt. No. 283 (Reply in support of Privilege Motion). All of these
   discovery disputes pertain solely to evidence regarding the Government’s actual and proffered
   justifications for classifying specific data in Twitter’s 2014 Transparency Report, and therefore
   have no bearing on Twitter’s FISA Claims. Rather, Twitter’s claims that the FISA is facially
   deficient under strict scrutiny and procedurally deficient under Freedman present purely legal
   questions that can be resolved wholly by reference to the statutory scheme itself and to the
   discrete evidence (obtained in discovery) confirming the FISA as a source of the challenged prior
   restraints. Given the Government’s repeated pledges to seek interlocutory appeal of an adverse
   discovery ruling by the Court—in particular, on any ruling related to Twitter’s cleared counsel’s
   ability to review the Classified Steinbach Declaration—see, e.g., Dkt. No. 256, at 12; Dkt. No.
   264, at 3, 18, Twitter faces a real prospect of a multi-year delay in the adjudication of its FISA
   Claims if Twitter is not permitted to seek partial summary adjudication now. As Freedman’s
   requirement of “expeditious” judicial review implicitly recognizes, that delay may result in
   severe prejudice to Twitter—not to mention other prospective speakers who, like Twitter, have
   been subject to prior restraints on aggregate reporting under a statutory regime that lacks the
   procedural safeguards Freedman requires. Indeed, resolution of Twitter’s claims has already
   been delayed due to the Government’s unbending resistance to Twitter’s efforts to secure basic
   discovery in this case, and repeated requests for extensions of discovery deadlines. See, e.g.,
   Dkt. No. 167 (February 17, 2017 Joint Letter Brief), at 3–4 (objecting to virtually all of Twitter’s
   discovery requests on relevance grounds); Dkt. No. 188 (February 12, 2018 Order), at 3
   (overruling relevance objections in toto); Dkt Nos. 189, 219, 228, 237 (various motions to extend
   discovery deadlines set by the Court).

   In short, leave to move for summary judgment on Twitter’s FISA Claims without prejudice to a
   later motion would ensure that the Court’s resolution of Twitter’s FISA Claims is not unduly
   delayed by potentially protracted appellate proceedings on discovery disputes that ultimately will
   bear only on Twitter’s 2014 Transparency Report Redaction Claim.

   The Government has indicated that it will object to Twitter’s request on the ground that Twitter’s
   claims “should not be subject to piecemeal adjudication.” Dkt. No. 286, ¶ 9. But it is the
   Government’s assertion that it can unilaterally determine that Twitter’s cleared counsel has no
   “need to know” the contents of the Classified Steinbach Declaration or, alternatively, that the
   Classified Declaration is a state secret, that has created the risk of piecemeal litigation here. As
   noted above, the Government has effectively promised to seek an interlocutory appeal of any
   ruling that would grant Twitter access to classified information. Twitter’s current request is
   simply an attempt to keep this case moving forward while any appeals on these issues—which
   have no bearing on Twitter’s FISA Claims—are pending.

   Relatedly, allowing Twitter to proceed with a partial summary judgment motion on its FISA
   Claims will avoid any confusion later in the case about the consequences of the Government’s
   assertion of the state secrets privilege. Specifically, the Government has suggested in its recent
   state secrets motion and alternative motion to dismiss Twitter’s Second Amended Complaint,
   Dkt. No. 281, that a ruling upholding its invocation of the state secrets privilege would require


                                                    2
Mayer BrownCase
           LLP 4:14-cv-04480-YGR Document 287 Filed 03/29/19 Page 3 of 3


    Hon. Yvonne Gonzalez Rogers
    March 29, 2019
    Page 3

   wholesale dismissal of Twitter’s complaint. That is incorrect. As this Court has already
   recognized, Freedman’s “procedural safeguards” are separate and distinct from the “substantive
   concerns warranting [strict] scrutiny.” Dkt. No. 172, at 8; see also Dkt. No. 186, at 4 (“[E]ven if
   particular content-based restrictions are permitted, the government does not have unfettered
   freedom to implement such a restriction through a system of prior administrative restraints…. It
   must also have procedural safeguards that reduce the danger of suppressing constitutionally
   protected speech.” (internal quotation marks and citations omitted)). And the facial deficiencies
   in the FISA regime, such as nondisclosure orders of unlimited duration, are entirely distinct from
   the question of whether the Government has made the particularized showing required under
   strict scrutiny to justify its redactions of Twitter’s 2014 draft Transparency Report. Thus, even if
   a court were to uphold as valid the Government’s invocation of the state secrets privilege and
   agree that the privilege requires dismissal of Twitter’s 2014 Transparency Report Redaction
   Claim (propositions that Twitter intends vigorously to contest, including in its forthcoming
   opposition to the Government’s state secrets motion), that would still provide no basis for
   dismissal of Twitter’s FISA Claims, which depend on wholly distinct evidence that has nothing
   to do with the Classified Steinbach Declaration.

   To be sure, a finding that the FISA statutory scheme lacks the procedural safeguards mandated
   by the First Amendment would bolster Twitter’s position that the Government’s restrictions on
   its 2014 draft Transparency Report are not narrowly tailored as required by the First
   Amendment. But in that scenario, resolving the FISA Claims first would only focus later
   briefing, advancing the Court’s goal of judicial efficiency. And a merits ruling against Twitter
   on whether the specific redactions in the 2014 draft Transparency Report were narrowly tailored
   would have no bearing on Twitter’s separate legal claims that the FISA is facially
   unconstitutional—both substantively and procedurally.

   For all these reasons, permitting Twitter to file its requested motion for partial summary
   judgment would advance a fundamental constitutional interest of expeditiously resolving
   Twitter’s First Amendment claims, while simultaneously posing no risk of duplicative or
   unnecessary proceedings. Twitter accordingly requests the Court set a pre-filing conference for
   April 5, 2019, at 2:00 p.m., or at another date and time that the Court may prefer.


   Sincerely,

   /s/ Lee H. Rubin
   Lee H. Rubin




                                                    3
